Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 22, 2014

The Court of Appeals hereby passes the following order:

A14A2186. LINDA BULLOCK v. HOMEQ SERVICING CORPORATION
    f/k/a TMS MORTGAGE, INC. d/b/a THE MONEY STORE, et al.

      After HOMEQ Servicing Corporation sought to foreclose four properties
owned by Linda and James Bullock, the parties entered a Settlement Agreement in
2006, wherein the Bullocks agreed to make monthly payments of $2,462.77 into the
registry of the trial court until the loans were paid in full or reinstated. HOMEQ filed
a motion to draw down funds, after the Bullocks failed to continue to make monthly
payments. The trial court granted the motion, and Linda Bullock, appearing pro se,
filed this direct appeal. We lack jurisdiction.
      The record before us contains no final order disposing of this case in superior
court. Because the case remains pending below, the trial court’s order granting the
motion to draw down funds is interlocutory. See Grange Mut. Cas. Co. v. Riverdale
Apartments, 218 Ga. App. 685, 686 (463 SE2d 46) (1995). Therefore, Linda Bullock
was required to follow the interlocutory application procedures set forth in OCGA §
5-6-34 (b), which include obtaining a certificate of immediate review from the trial
court. Her failure to do so deprives us of jurisdiction over this appeal, which is
hereby DISMISSED. See id.

                                        Court of Appeals of the State of Georgia
                                                                             12/22/2014
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.